          Case 2:20-cv-00789-SMV Document 6 Filed 08/25/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

HUGUETTE NICOLE YOUNG,

        Plaintiff,

v.                                                                              No. 20-cv-0789 SMV

HECTOR BALDERAS,

        Defendant.

                             ORDER GRANTING PRO SE PARTY
                            LEAVE TO FILE ELECTRONICALLY

        THIS MATTER is before the Court on Plaintiff’s Motion to Allow Electronic Filing by a

Party Appearing Without an Attorney and Supporting Information [Doc. 5], filed August 20, 2020.

Plaintiff requests permission to electronically file and serve her documents stating she is “able to

comply with the equipment and rule requirements governing electronic filing.” Id. at 1.

        The Court grants Plaintiff permission to file electronically in this case only. See Guide for

Pro Se Litigants at 13, District of New Mexico (November 2019) (“approval to electronically file

documents within a case must be granted by the presiding judge for each case in which the pro se

litigant wishes to file using their CM/ECF account”). The Court will revoke permission to file

electronically if Plaintiff abuses her electronic filing privilege or fails to comply with the rules and

procedures in the District of New Mexico’s Guide for Pro Se Litigants and the District of

New Mexico’s CM/ECF Administrative Procedures Manual.                   Account registration forms,

procedure manuals, and other information can be obtained at the Court’s website at

http://www.nmd.uscourts.gov/filing-information. This Order only grants Plaintiff permission to

participate in CM/ECF; Plaintiff is responsible for registering to become a participant. See

CM/ECF Administrative Procedures Manual, District of New Mexico (Revised December 2019).
         Case 2:20-cv-00789-SMV Document 6 Filed 08/25/20 Page 2 of 2



      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Allow Electronic Filing by a Party Appearing Without an Attorney [Doc. 5], filed

August 20, 2020, is GRANTED.

      IT IS SO ORDERED.

                                                       ______________________________
                                                       STEPHAN M. VIDMAR
                                                       United States Magistrate Judge




                                            2
